 
 
I 
108th CONGRESS
2d Session
H. R. 5091 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Davis of Illinois (for himself, Mr. Issa, Mr. Jackson of Illinois, and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide a technical correction to the Federal preemption of State or local laws concerning the markings and identification of imitation or toy firearms entering into interstate commerce. 
 
 
1.Short TitleThis Act may be cited as the Toy Gun Marking Improvement Act.  
2.Preemption of State or local laws concerning the markings and identification of imitation or toy firearmsSection 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001) is amended— 
(1)in subsection (c), by adding at the end: Such term does include any toy replica of an antique firearm developed prior to 1898.; and  
(2)in subsection (g), by amending paragraph (1) to read as follows: 
 
(1)prohibit the sale or manufacture of any look-alike, nonfiring, toy or collector replica of an antique firearm developed prior to 1898; or. 
 
